Citation Nr: 0416075	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-28 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1973, including one year of service in the Republic of 
Vietnam from October 1969 to November 1970.  His military 
occupational specialty included that of a Combat Engineer.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Regional Office (RO).  
Although the veteran initially requested a hearing before a 
Board Veteran's Law Judge, he later withdrew that request in 
a hearing election letter, received by VA in February 2004.  

The claim must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development.  VA will notify you when further action is 
required on your part.



REMAND

The veteran contends his disability has increased in severity 
since the May 2003 VA examination.  In this regard, VA's 
General Counsel has indicated that when it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The veteran also reports that he is receiving regular on-
going therapy from VA.  Because the more recent treatment 
records from June 2003 to September 2003, and from October 
2003 to present have not been obtained, the Board requires 
additional information in order to clarify the veteran's 
disability picture, prior to further appellate consideration.  



Thus, the claim is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).


2.  The RO should send the veteran VA 
Forms 21-4138 and 21-4142, and ask him to 
indicate all PTSD treatment since May 
2003.  Any records identified should be 
obtained, if not already contained in the 
claims file.


3.  The veteran should then be afforded a 
VA PTSD examination to ascertain the 
current level of disability.  The claims 
folder should be made available to the 
examiner for review.  


4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim in light 
of all pertinent evidence and legal 
authority.  


5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



